Citation Nr: 1724698	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than July 18, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD), with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD and assigned an effective date of July 18, 2005.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  An original claim for entitlement to service connection for PTSD was received by VA on October 10, 2002.  

2.  The RO initially denied service connection for PTSD in a May 2003 rating decision on the basis that the Veteran did not have a verified stressor.  

3.  The RO received a petition to reopen the claim of service connection for PTSD in July 2005.  

4.  In a January 2011 decision, the Board reopened the claim of service connection for PTSD and denied the claim on the merits.  

5.  In an August 2011 Order, the Court of Appeals for Veterans Claims (Court) vacated the Board's January 2011 decision.

6.  The RO granted service connection for PTSD with depression, in a March 2012 rating decision based on deck logs received from the National Archives and Records Administration (NARA) in May 2008, which corroborated the Veteran's in-service PTSD stressor.

7.  The evidence of record shows the Veteran had a diagnosis of PTSD as early as May 2002.  


CONCLUSION OF LAW

The criteria for an effective date of October 10, 2002, but not earlier, for the grant service connection for PTSD, with depression have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran seeks to establish an effective date earlier than July 18, 2005, for the grant of service connection for PTSD with depression.

Generally, the effective date for an award for disability compensation, based on an original claim in conjunction with a grant of entitlement to service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2015); 38 C.F.R. § 3.400(b) (2016).  The effective date for the grant of service connection based on an original claim cannot be earlier than the date VA received the claim.  See 38 U.S.C.A. § 5110(a) (West 2015); 38 C.F.R. § 3.400 (2016); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).

For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed.  See 38 U.S.C. § 5110 (a); Adams, 568 F.3d at 960.  

The Veteran originally filed a claim of service connection for PTSD that was received by VA on October 10, 2002.  In that claim, the Veteran reported stressful events while aboard the U.S.S. Conecuh.  He noted that in April 1956, he was part of a skeleton crew left to decommission the ship.  He was assigned to assist with overseeing the prisoners that were brought aboard to clean the ship for decommissioning.  He reported that while guarding the prisoners alone and unarmed, a prisoner dropped a bucket of sludge down from a height of 30 feet causing him extreme distress and fear for his life.  He also reported that at the same time, the other prisoners that were near him began to act in a manner which caused him to fear a riot and be afraid for his life.

This claim was denied in a May 2003 rating decision, in part, due to the absence of a verified PTSD stressor.  The Veteran did not perfect his appeal of the May 2003 rating decision and no new and material evidence was received within a year of the decision.  Therefore, it became final on the evidence of that record.  38 U.S.C.A. § 7105(c) (West 2015).

In July 2005, the Veteran submitted additional evidence as part of a new claim.  In a March 2006 rating decision, the RO determined new and material evidence was submitted to reopen the claim, but subsequently denied the claim as PTSD did not incur in or was not aggravated by active service.  In December 2008, the Veteran testified at a hearing held at the RO.  In January 2011, the Board reopened the claim due to new and material evidence, but denied the claim on the merits.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, the Veteran and VA's General Counsel requested the Court to remand the issue of entitlement to service connection for PTSD, which was granted in August 2011.  

In February 2012, the Board remanded the claim for further development.  The RO granted service connection for PTSD in a March 2012 rating decision, with an effective date of July 18, 2005.  The grant of service connection was based, at least in part, on the U.S.S. Conecuh deck logs received by the RO in May 2008 from the National Archives and Records Administration (NARA).  The deck logs confirmed that in March 1956, while the Veteran was assigned to the U.S.S. Conecuh," fifteen prisoners...came aboard under guard for a working party."  The RO determined that reasonable corroborating evidence indicated the Veteran experienced a personal assault aboard the ship.  Additionally, a February 2012 VA examination confirmed the PTSD diagnosis and depression symptoms and related the PTSD to an in-service event.

The RO's grant of service connection for PTSD was based, in part, on the receipt of additional service department records not previously of record from NARA in May 2008 which corroborated the Veteran's in-service PTSD stressor.  These additional service department records, by law, allow for reconsideration of the earlier adjudications.  38 C.F.R. § 3.156(c) (2016); see Vigil v. Peake, 22 Vet. App. 63 (2008).  Thus, the October 2002 claim remained pending until it was eventually granted in March 2012.  See 38 C.F.R. §§ 3.156 (c) (2016).

Although the unit records corroborated the Veteran's stressors, 38 C.F.R. § 3.156 (c)(3) also states that an award made based on newly submitted service department records is effective the date VA received the prior claim or the date entitlement arose, whichever is later.  As such, the next question is whether there is medical evidence of PTSD with depression dating back to the date of the Veteran's initial claim for service connection in October 2002, as an effective date cannot be awarded before the Veteran actually has a claimed disability.

Turning to the evidence of record, VA treatment records show that the Veteran was diagnosed with PTSD as early as August 2001.  At a May 2002 consultation, he reported several stressful in-service events, one of which was the suspected prison riot aboard the U.S.S. Conecuh.  Based on the Veteran's clinical presentation, the VA psychologist provided diagnoses of PTSD and depressive disorder, recurrent.  

Resolving all reasonable doubt in favor of the Veteran, the record shows a diagnosis of PTSD with depression was present in May 2002, prior to the receipt of the original claim for service connection.  As the claim for service connection for PTSD was received on October 10, 2002, (and since this claim was received more than one year after the Veteran's separation from service in 1958); the proper effective date for the award of service connection for PTSD with depression is October 10, 2002, the date of the original claim.  See 38 C.F.R. § 3.400(b)(2)(i) (2016).  


ORDER

An effective date of October 10, 2002, but not earlier, for the grant of service connection for PTSD, with depression is granted.



____________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


